Exhibit 99.1 (Text of graph posted to Ashland Inc.'s website concerning trade working capital) Operating Segment Trade Working Capital % of Annualized Sales * Monthly Actual 2006 2007 2008 January 16.2% 16.2% February 16.8% 15.9% March 15.3% April 15.9% May 15.5% June 15.3% July 16.0% August 15.3% September 15.3% October 13.6% 15.2% November 14.6% 15.8% December 15.5% 16.6% * NOTE: Selected Working Capital Components - February 29, 2008 Unaudited Data ($, millions) Operating Segments (a) Other Components Total Accounts receivable (b) 1,407 82 1,489 Inventories (c) 725 (173) 552 (Less) Trade and other payables (912) (186) (1,098) Net 1,220 (277) 943 (a) Represents amounts considered in 2008 internal perfomance metrics applicable to most employee. (b) Accounts receivable is shown net of allowances for doubtful accounts. (c) Operating segment amount excludes LIFO reserve, which is presented under Other Components.
